178 Kan. 282 (1955)
285 P.2d 774
WARREN H. MORTON, Plaintiff,
v.
THE CITY COMMISSIONERS OF PARSONS, KANSAS, namely W.N. TAYLOR, WILLIAM A. DEARTH and JOHN HUSTON, substituted as Defendants, Defendants.
No. 38,913
Supreme Court of Kansas.
Opinion filed July 6, 1955.
Avis Martin and Chester I. Lewis, Jr., both of Wichita, were on the briefs for the plaintiff.
Glenn Jones, of Parsons, was on the briefs for the defendants.
The opinion of the court was delivered by
WERTZ, J.:
Invoking the original jurisdiction of this court, plaintiff filed herein a motion for a writ of mandamus in which it was alleged he was a citizen and taxpayer of the City of Parsons and a man of African descent; that the City of Parsons with moneys obtained by taxation had constructed and maintained a municipal swimming *283 pool; that on a designated day he made due application and proper demand for permission to swim in the municipal pool; that such permission was denied him by defendants, solely because of his race. He asked for an order requiring defendants to permit him to swim in the pool or show cause why he could not do so.
An alternative writ was issued out of this court commanding defendants to show cause why plaintiff was not admitted to all rights and privileges of the municipal pool and, upon failure of defendants to show cause on the date mentioned, a peremptory writ would issue.
Subsequently, counsel for plaintiff and counsel for defendants entered into and filed in this court a written stipulation of facts, which stipulated as facts all material allegations of plaintiff's motion for the writ. Counsel for plaintiff filed a brief citing many authorities tending to support plaintiff's right to use the swimming pool. Counsel for defendants filed a brief in which it was said they did not disagree with the various citations of authorities contained in plaintiff's brief, and they could find no statutory or other authority in the State which prohibited plaintiff's admission to the municipal pool, solely on the ground that he was of African descent. The result in the instant case is that we have no controverted question either of fact or of law.
It is, therefore, by the court adjudged and ordered that a peremptory writ of mandamus issue to defendants and each of them ordering them to desist from refusing plaintiff's admittance to the privileges of the municipal pool of the City of Parsons on the ground, solely, that he is of African descent.
The costs of this action are taxed to the defendants.
It is so ordered.